Citation Nr: 1612728	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  10-37 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Propriety of the rating reduction for service-connected residuals of prostate cancer from 100 percent to 40 percent, effective March 1, 2010.

2. Entitlement to an increased rating higher than 40 percent for residuals of prostate cancer, effective March 1, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran had active service from June 1961 to September 1966.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which reduced the rating for prostate cancer from 100 percent to 40 percent, effective March 1, 2010.

Although the Veteran requested a hearing on his appeal in September 2010, in January 2016, the Veteran's fiduciary withdrew that request.

The question of whether a reduction in rating was proper does not necessarily include a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, however, the rationale provided by the RO, during the appeal period, discussed the claim as one for increase.  Moreover, the Veteran repeatedly offered argument concerning the current severity of his prostate cancer residuals. Accordingly, the Board has characterized the issues as including an increased rating claim, as stated on the title page. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The reduction in the rating for the Veteran's residuals of prostate cancer from 100 percent to 60 percent, effective March 1, 2010, was based on examination showing improvement (i.e., no recurrence or metastasis) and was implemented in accordance with governing regulatory due process provisions.
 
2.  Since March 1, 2010, the competent evidence of record shows no local reoccurrence or metastasis of prostate cancer or residual renal dysfunction, with residuals of prostate cancer manifested by erectile dysfunction and urine leakage requiring the wearing of absorbent materials that must be changed more than four times daily.


CONCLUSIONS OF LAW

1.  The criteria for restoration of the 100 percent rating for prostate cancer beginning on March 1, 2010, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105 , 3.344 (2015).

2.  From March 1, 2010, the criteria for an increased rating of 60 percent is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.21, 4.115a, 4115b, Diagnostic Code 7528 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The regulations provide for specific notice requirements in instances where a reduction in disability rating is considered.  38 C.F.R. § 3.105(e).  When a rating reduction is considered and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction must be prepared and mailed to the Veteran's address of record.  38 C.F.R. § 3.105(e).  This proposed rating should set forth all of the material facts and reasons for the proposed reduction.  The Veteran must be given 60 days to present additional evidence showing that compensation payments should be continued at the present level. 

Here, the RO issued a rating reduction proposal in June 2009, which set forth the material facts and reasons for the proposed reduction.  The Veteran was given more than 60 days to respond and present additional evidence.  In December 2009, the RO issued a rating decision effectuating the reduction.  Thus, the notice requirements for the reduction of the assigned prostate cancer rating were satisfied.  See 38 C.F.R. § 3.105(e). 

The Veteran was not provided specific notice regarding a claim for increased rating, but the May 2010 statement of the case included laws and regulations pertaining to increased rating.  In addition, the Veteran has been represented by a Veterans Service Organization throughout the appeal.  Written argument presented by the representative in connection with the claim demonstrates actual knowledge of the laws and regulations pertaining to increased rating.  Thus, there is no prejudice to the Veteran. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All pertinent, identified medical records have been obtained and considered.  VA provided the Veteran an examination in February 2009.  There is no indication or assertion that the examination is inadequate.  Indeed, the examination addressed all the applicable rating criteria.  Moreover, in January 2016, the Veteran's fiduciary requested that the claim be decided based upon the evidence of record.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.105(e), 3.159.

II.  Analysis

From October 29, 2004 to March 1, 2010, an initial 100 percent rating was assigned due to the Veteran's prostate cancer.  Since March 1, 2010, the Veteran's prostate cancer disability has been rated as 40 percent disabling based on residuals (urinary frequency).  The Veteran disagrees with the December 2009 (final reduction) rating decision that reduced his initial disability rating for prostate cancer from 100 to 40 percent, effective March 1, 2010.

The 100 percent and 40 percent evaluations were assigned under 38 C.F.R. § 4.115, DC 7528, malignant neoplasms of the genitourinary system, which assigns a 100 percent for active malignancy and then assigns an evaluation for residuals following active malignancy under the appropriate genitourinary dysfunction which predominates.

A note after DC 7528 provides that, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant. See 38 C.F.R. § 4.115b, DC 7528, Note.

Under 38 C.F.R. § 3.105(e), where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran must be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  Id. 

Initially, the Board has considered whether the claim at issue would be most appropriately characterized as a formal reduction issue under the substantive provisions of 38 C.F.R. §§ 3.343 and 3.344.  However, the Board finds that these provisions are not applicable here because the provisions of 38 C.F.R. § 4.115b, DC 7528 contain a temporal element for continuance of a 100 percent rating for prostate cancer residuals.  Therefore, the AOJ's action was not a "rating reduction," as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430 (1992), (where the Court found that a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable Diagnostic Code involved contained a temporal element for that 100 percent rating).

In other words, this is in essence a staged rating case, but it is not a formal reduction case because of the clear temporal element of DC 7528.  The rating reduction in this case was procedural in nature and by operation of law.  The Board only has to determine if the procedural requirements of 38 C.F.R. § 3.105(e) were met and if the reduction was by operation of law under DC 7528.  As discussed further below, the Board finds that the procedural requirements were properly followed in this case and the "reduction" was by operation of law under DC 7528 in this case.

The Veteran underwent a VA examination of his prostate cancer residuals in February 2009.  The RO issued a rating reduction proposal in June 2009, which set forth the material facts and reasons for the proposed reduction.  The Veteran was given more than 60 days to respond and present additional evidence.  In December 2009, the RO issued a rating decision effectuating the reduction.  The reduction was effective March 1, 2010; essentially the last day of the month after expiration of the 60-day period from the date of notice of the December 2009 final rating action, as set forth in the applicable VA regulation.  Thus, the notice requirements for the reduction of the assigned prostate cancer rating were satisfied.  See 38 C.F.R. § 3.105(e). 

In considering the evidence of record under the laws and regulations as set forth above, the Board also concludes there that is no evidentiary basis for continuance of the 100 percent rating for prostate cancer under DC 7528 after March 1, 2010.  See 38 C.F.R. § 4.7 .

The evidence of record, including pertinent VA treatment records and VA genitourinary examinations, does not reveal local recurrence or metastasis of the Veteran's malignant neoplasm of the genitourinary system-prostate cancer after March 1, 2010. 

The February 2009 VA examination report noted no surgery since the original transurethral resection on diagnosis in 1999 and no treatment, in terms of hormone therapy, chemotherapy, or radiation being given.  

The VA examination and record do not indicate any recurrence or metastasis of prostate cancer.  There is no evidence or allegation the Veteran underwent radiation, chemotherapy, or other therapeutic procedure after 1999.

Therefore, given the lack of recurrence or metastasis of the prostate cancer on or after March 1, 2010, the initial 100 percent rating for prostate cancer was properly discontinued.  See 38 C.F.R. § 4.115b, DC 7528; Rossiello v. Principi, 3 Vet. App. 430(1992).

Having determined that the process required to reduce the Veteran's rating was correctly followed by the RO, the next question to be addressed is whether, given the available evidence, a rating higher than 40 percent is warranted since March 1, 2010. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 .  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Under DC 7528, if there has been no local reoccurrence or metastasis, then a Veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

In this case, the evidence does not show, and the Veteran does not assert, that his prostate cancer residuals include renal dysfunction.  Therefore, it would be improper to rate any residuals of the Veteran's prostate cancer as renal dysfunction. 

Based on the evidence of record that includes VA treatment records, a VA examination report, and the Veteran's statements regarding symptomatology, the predominant residual dysfunction of the Veteran's prostate cancer is voiding dysfunction. 

Voiding dysfunction is rated based on the particular condition involved, to include urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a. 

A 40 percent evaluation is assignable for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence if requiring the wearing of absorbent materials, which must be changed two to four times per day. 

A 60 percent evaluation is assignable for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence if requiring the use of an appliance or the wearing of absorbent materials, which must be changed more than four times per day. 

Urinary frequency is rated based on voiding intervals and time of voiding. 

A 20 percent evaluation is assignable for a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.

A maximum 40 percent evaluation is assignable for a daytime voiding interval less than one hour, or; awakening to void five or more times per night. 

In this case, the Board finds that a higher 60 percent rating is warranted based upon the Veteran's credible, competent, and consistent testimony that he must change his absorbent material more than four times per day.  Although on May 2009 VA examination he was recorded as stating that he changed his absorbent material up to 3 times per day, he has since clarified, in multiple correspondences, that the examiner misunderstood him.  He states that, instead, he must change his pads up to eight times per day.  The Board finds no reason to doubt the Veteran's statements given the record at hand as well as the subjective nature of the Veteran's symptoms.  In that regard, the Board finds the Veteran's statements to be credible and competent evidence supportive of his claim when reviewed in conjunction with the record.  Therefore, an increased 60 percent rating is warranted.

The Veteran also has erectile dysfunction as a result of prostate cancer.  With regard to erectile dysfunction, the rating criteria provide that a 20 percent evaluation is assignable for deformity of the penis with loss of erectile power.  This evaluation is the maximum assignable under DC 7522.  38 C.F.R. § 4.115b, DC 7522.  The evidence clearly demonstrates that the Veteran has impairment due to loss of erectile power; however, without evidence of deformity of the penis, there is no basis for the assignment of a compensable evaluation for erectile dysfunction. 

III.  Extraschedular Considerations

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008).  38 C.F.R. § 3.321(b)(1).

The rating criteria for residuals related to the prostate cancer in remission reasonably describe the Veteran's disability level and are broad enough to allow for any related symptomatology that affects the Veteran's ability to function.  The criteria allow for a rating based on the severity, duration, and frequency.  The Veteran's urinary dysfunction and use of pads, and difficulty with urinating, is contemplated by the rating code.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran has not contended that his residuals of prostate cancer prevent employment.  The issue is not otherwise raised by the evidence of record.  Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

The discontinuance of the 100 percent evaluation for residuals of prostate cancer was proper.

An increased 60 percent rating for the residuals of prostate cancer is granted, subject to the laws and regulations governing the award of monetary benefits. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


